DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A User Equipment for a MulteFire wireless communication network, the User Equipment comprising processing circuitry and a transmitter, the User Equipment being adapted for utilizing the processing circuitry and the transmitter for: performing a Listen-Before-Talk (LBT) procedure for one or more transmission bandwidths, transmitting Physical Uplink Shared CHannel (PUSCH) signaling in a PUSCH subframe on one or more interlaces within the one or more transmission bandwidths, and transmitting Sounding Reference Signaling on the one or more interlaces in the PUSCH subframe, wherein transmitting Sounding Reference Signaling comprises multiplexing Sounding Reference Signaling transmitted on different antenna ports via frequency division.
Regarding Claim 5 - A method for operating a User Equipment in a MulteFire wireless communication network, the method comprising: performing a Listen-Before-Talk (LBT) procedure for one or more transmission bandwidths, transmitting Physical Uplink Shared CHannel (PUSCH) signaling in a PUSCH subframe on one or more interlaces within the one or more transmission bandwidths, and transmitting Sounding Reference Signaling on the one or more interlaces in the PUSCH subframe, wherein transmitting Sounding Reference Signaling comprises multiplexing Sounding Reference Signaling transmitted on different antenna ports via frequency division.
Regarding claim 9 - An Access Point for a MulteFire wireless communication network, the Access Point comprising processing circuitry and a receiver, the Access Point being adapted for utilizing the processing circuitry and the receiver for: estimating channel conditions based on Sounding Reference Signaling received from at least one User Equipment for the MulteFire wireless communication network; wherein the received Sounding Reference Signaling comprises Sounding Reference Signaling received on the one or more interlaces in a Physical Uplink Shared CHannel (PUSCH) subframe, wherein Sounding Reference Signaling transmitted by terminals on different antenna ports and/or by different terminals is multiplexed via frequency division.
Regarding claim 13 – A method for operating an Access Point in a MulteFire wireless communication network, the method comprising: estimating channel conditions based on Sounding Reference Signaling received from at least one User Equipment for the MulteFire wireless communication network; wherein the received Sounding Reference Signaling comprises Sounding Reference Signaling received on the one or more interlaces in a Physical Uplink Shared CHannel (PUSCH) subframe, wherein Sounding Reference Signaling transmitted 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 2, 4-6, and 8-16 are allowable over the prior art of record.

Conclusion

Claims 1, 2, 4-6, and 8-16 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ouchi et al. (US 2020/0296673 A1) discloses terminal apparatus and communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


17 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465